DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  in the reply filed on 8/31/2022 is acknowledged.  Claims 1-7 have been withdrawn from consideration.

Drawings
Figures 1-10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The discussion in paragraphs [0034]-[0037] of the published specification implies that the embodiment in Figs. 1-10 is a prior art embodiment which suffers a problem that the claimed invention is trying to solve.  

Claim Objections
Claims 9-19 are objected to because of the following informalities:  
Claims 9-19 recite “forming method of a semiconductor structure according to claim 8/10” in line 1 of these claims.  It is clear that the “semiconductor structure” refers to the one in claim 8.  However, this should be changed to “forming method of the semiconductor structure…” to correct the antecedent issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “used for forming a zero mark trench” in line 2-3 and then “forming a zero mark trench…” in line 4.  It is unclear if these “zero mark trench” are the same or different. For the purpose of examination, the phrase “used for forming a zero mark trench” is interpreted as intended use of the “zero mark region” which carries no patentable weight.  So the instant defines the zero mark trench is in the line 4. 
Claim 9 recites “to form a dielectric layer located in the zero mark trench” in line 2.  It is unclear if the “dielectric layer here is the same or different than the dielectric layer defined in line 5 of claim 8.  For the purpose of examination, it is interpreted to be the same. 
Claim 15 recites “a zero mark trench” in line 2.  It is unclear if this is the same or different than the “zero mark trench” in line 4 of claim 8.  For the purpose of examination, it is interpreted to be the same.
Claim 16 recites “a dielectric layer” in line 2.  It is unclear if this is the same or different than the “dielectric layer” in line 5 of claim 8.  For the purpose of examination, it is interpreted to be the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (US 2016/0204197) in view of Mifuji et al. (US 2012/0132984 A1), and Doris et al. (US 2016/0233241 A1).
Regarding claim 8, Liou teaches a forming method (method in Figs. 1-14 of Liou) of a semiconductor structure, comprising: 
providing a base (substrate 10 in Fig. 1 of Liou), comprising a device region (regions next to STI 12) and a zero mark region (region of STI 12) used for forming a zero mark trench (please see interpretation in 112b rejection above); 
forming a dielectric layer (STI 12) located in the zero mark trench; 
forming a fin mask material layer (hard mask 14 in Fig. 2 of Liou) covering the base and the dielectric layer; 
etching the fin mask material layer (etching process E1 in Fig. 3), to form a fin mask layer (patterned hard mask 14’ in Fig. 3); and 
etching a partial thickness (as shown in Fig. 4, substrate 10 is etched by etching process E2 to form trenches 22) of the base, wherein the remaining base after etching is used as a substrate (remaining portion of substrate 10), and a protrusion (projection portion between two trenches 22) located on the substrate in the device region is used as a fin (32), and etching a partial thickness (as shown in Fig. 4, the STI 12 is also etched to form trenches 24) of the dielectric layer during the etching of the base.  
But Liou does not teach that the method comprising: forming a zero mark trench inside the base in the zero mark region; filling the zero mark trench, to form the dielectric layer; and forming a mandrel layer on the fin mask material layer above the dielectric layer and the base in the device region, wherein the mandrel layer covers a top portion of the dielectric layer; forming a mask spacer on a side wall of the mandrel layer; removing the mandrel layer; and the etching the fin mask material layer is by using the mask spacer as a mask after the mandrel layer is removed; and the etching the partial thickness of the base is by using the fin mask layer as a mask. 
Mifuji teaches a conventional method of forming an STI region (Figs. 7A-B of Mifuji).  The method comprises: forming a zero mark trench (82 in Fig. 7A of Mifuji) inside the base in the zero mark region; filling the zero mark trench, to form the dielectric layer (insulation 23 in Fig. 7B of Mifuji).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric layer in the zero mark region using Mifuji’s method because this is a well-known method that yields a good accuracy.
But Liou in view of Mifuji does not teach that the method comprising: forming a mandrel layer on the fin mask material layer above the dielectric layer and the base in the device region, wherein the mandrel layer covers a top portion of the dielectric layer; forming a mask spacer on a side wall of the mandrel layer; removing the mandrel layer; and the etching the fin mask material layer is by using the mask spacer as a mask after the mandrel layer is removed; and the etching the partial thickness of the base is by using the fin mask layer as a mask. 
Doris teaches a method comprising: forming a fin mask material layer (115 in Fig. 6 of Doris) on all regions of substrate (130); forming a mandrel layer (145 in Fig. 8) on the fin mask material layer; forming a mask spacer (155 in Fig. 9) on a side wall of the mandrel layer; removing the mandrel layer (as shown in Fig. 10, the mandrel layer 145 is removed); and the etching the fin mask material layer is by using the mask spacer as a mask after the mandrel layer is removed (as described in [0035] of Doris and Fig. 11, the mask spacer 155 acts as a pattern to etch the hard mask 115); and the etching the partial thickness of the base is by using the fin mask layer as a mask (as described in [0035] of Doris and Fig. 11, the hard mask layer 115 is used to etch the semiconductor layer 110/140 to form fins). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used sidewall mask spacer of Doris to pattern the fin structures in order to obtain high resolution features.
As incorporated, the fin mask material 14 of Liou is analogous to hard mask layer 115 in Fig. 6 of Doris. The mandrel layer (145 in Fig. 7 of Doris) and mask spacer (155 in Fig. 9) are formed on the fin mask material 14 of Liou.  As required in Fig. 3 of Liou, the mandrel layer and mask spacer must be made above the dielectric layer (12 in Fig. 3 of Liou) as well as the regions outside the dielectric layer.
Regarding claim 9, Liou-Mifuji-Doris teaches all the limitations of the forming method of a semiconductor structure according to claim 8, and also teaches wherein the step of filling the zero mark trench, to form a dielectric layer located in the zero mark trench comprises: 
filling the zero mark trench with a dielectric material (insulating material of STI 12 in Fig. 1 of Liou, or 23 in Fig. 7B of Mifuji), wherein the dielectric material further covers the base; and 
performing planarization on the dielectric material, to remove the dielectric material higher than a top surface of the base, and retaining the remaining dielectric material in the zero mark trench as the dielectric layer (as described in [0104] of Mifuji, the insulator 23 is polished by an CMP until the top surface is flush with that of the substrate. This is also as required in Fig. 1 of Liou).  
Regarding claim 16, Liou-Mifuji-Doris teaches all the limitations of the forming method of a semiconductor structure according to claim 8, and also teaches wherein in the step of forming a dielectric layer located in the zero mark trench, the material of the dielectric layer comprises at least one of silicon nitride, silicon oxide (as described in [0014] of Liou), silicon oxycarbide, silicon oxynitride, or silicon oxycarbonitride.  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liou in view of Mifuji and Doris, as applied to claim 8 above, and further in view of Knorr et al. (US 2011/0045648 A1).
Regarding claim 14, Liou-Mifuji-Doris teaches all the limitations of the forming method of a semiconductor structure according to claim 8, but does not teach wherein after the zero mark trench is formed, and before the dielectric layer located in the zero mark trench is formed, the method further comprises: performing a well ion implant on the base in the device region.  
Knorr teaches a method of forming a semiconductor device (Figs. 3-6 of Knorr).  The method includes: forming trenches (26 in Fig. 4) to separate device regions; performing a well ion implant in the device region (as shown in Fig. 6 and [0023] of Knorr, ions are implanted to form p-wells and n-wells depending on the IC being implemented); fill the trenches with material (30/39).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have implanted the ions into the device region as according to Knorr in order to increase performance of the device.
Regarding claim 15, Liou-Mifuji-Doris teaches all the limitations of the forming method of a semiconductor structure according to claim 8, but does not teach wherein in the step of forming a zero mark trench inside the base in the zero mark region, a depth of the zero mark trench is from 600A to 1500A.  
Knorr teaches an isolation trench (26 in Fig. 4 of Knorr) to have a depth of about 100 nm to about 500 nm (see [0020] of Knorr).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the isolation trench to have depth of 100-500 nm range since this is effective range of an isolation trench that provides good isolation for devices.
As incorporated, the range of 100-500nm overlaps with claimed range of 60 to 150 nm.  It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Allowable Subject Matter
Claims 10-13, 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art of record does not describe or fairly suggest a method of forming a semiconductor structure satisfying “after the zero mark trench and the groove are formed, and before the dielectric layer is formed, the method further comprises: growing epitaxially a channel material layer in the zero mark trench and the groove;” along with other limitations of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822